DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

 Status of Claims
This action is in reply to the application submitted by the applicant on 06 November, 2015 as well as the telephone interview on 02 December 2021.
Claims 1-24 were canceled by Applicant.  
Claims 25-32 were newly added by applicant and hereby entered.
Claim 25 has been amended by Examiner's amendment (see attached).
Claims 25-32 are currently pending and have been examined.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because FIG. 4-19i of the drawings are illegible and do not comply with line uniformity, density definition requirement and the use of shading standards put forth in 37 CFR 1.84 (l) and (m): 
(l) All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes 
(m) Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears in the attached document. Should the changes and/or additions/cancellations be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Craig Lervick on 02 December 2021 for the claim amendments.  

Allowable Subject Matter
Claims 25-32 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claim amendment has been amended by examiner’s amendment (see attached) 
The 101 Alice rejection is not applicable.  Upon further review of the amended claims the 101 rejection is not applicable because the claims in ordered combination are a practical application.  
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or renders obvious the limitation of the independent claims. The applicant has claimed:
downloading, an application to the mobile computing device, the application configured to cause a processor within the mobile computing device to communicate with a transceiver, a GPS tracking system and an interactive display;
inputting, via the interactive display, user information comprising personal information, a cause to support the charitable organization and a fundraising activity to be undertaken; 
transmitting, via the transceiver, the user information to the fundraising system which will cause the fundraising system to publish the user information as part of a crowdfunding campaign and receive donations from a donor and collect related donation information, wherein the donation information comprises a pledge rate directly related to the fundraising activity received from the donor and financial account information related to the donor;
the mobile computing device receiving donation information from the fundraising system;
presenting, on the interactive display, tools for the user to recording the fundraising activity, wherein the tools comprise a start button to allow the user to initiate the start of fundraising activities, and a stop button to allow the user to indicate an end of the fundraising activities;
tracking the fundraising activities of the user after the start button has been initiated and until the stop button has been initiated using signals received from the GPS tracking system of the mobile computing device, wherein the signals received from the GPS tracking device are indicative of an ongoing distance traveled by the user as tracked by the mobile computing device, and presenting the user with a real time calculation of an ongoing fundraising amount on the interactive display as the user participates in the fundraising activity, wherein the ongoing fundraising amount is dependent upon the pledge rate;
transmitting to the fundraising system, activity information indicative of the fundraising activity as the user participates in the fundraising activities, thereby causing the activity information to be published as part of the crowdfunding campaign in real time as the user participates in the fundraising activity;
after the stop button has been initiated, the processor recording a total distance traveled which is equal to the ongoing distance when the stop button was initiated and generating fundraising calculation information comprising a calculated pledge due amount which is dependent upon the pledge rate and the total distance traveled;
transmitting the fundraising calculation information to the fundraising system thereby causing the fundraising system to publish the fundraising calculation as part of the crowdfunding campaign; and
the fundraising system collecting the calculated pledge amount due directly from the donor using the financial account information related to the donor without any further involvement by the donor, wherein the financial mechanism allows for direct collection of the calculated pledge after completion of the fundraising activity.  
The following prior art of reference have been deemed most relevant to the allowed claim(s):
Hexter (U.S. Pat. Pub. No. 2015/0371290) discloses a method of correlating human activities with third-party donations. A participant downloads an app and enrolls on a web site. The app assigns a human activity to the participant.  The app quantifies and monitors the human activity. A commitment is received from a third-party sponsor to donate things of value to an organization that controls the app-based system, the controlling organization, in turn, making a contribution to a predetermined charitable business, preferably a 501(c)(3) organization, such as a shelter and/or rescue organization.  The charitable business receives contributions from the controlling organization dependent on performance of the participant's human activity.
Fitzpatrick (U.S. Pub. No. 2010/0241476) discloses apparatuses, systems and methods for providing a Volunteer Sponsor Charity Nexus.  The Nexus enables volunteers, sponsors and charities to easily identify, connect, and 
Aviles (U.S. Pub. No. 2005/0021353) discloses the present invention includes an automatic bill payment enrollment system for recurring donations, which allows donors to automatically charge charitable donations on a recurring basis to a financial account. In one embodiment, the invention uses a donation portal having various webpages to allow a donor to donate to all U.S. 501(c)(3) organizations. In an alternative embodiment, a donor may donate to any other desired organizations. The system may also incorporate a filter for restricting monies being sent to terrorist organizations. The invention also includes a loyalty point system, wherein loyalty points may be donated to a charity. In another exemplary embodiment, the invention also facilitates employee gift matching.
Claims 25-32 are allowed because the references individually and in combination as discussed above as the Closest Prior art of record fails to teach or render obvious the claim limitations above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Erickson et al. (US 20130268308 A1) discloses enabling a creator of a campaign to define a collective data-gathering activity to be carried out by a plurality of participating respondents, the collective data-gathering activity defined at least by geographic location, time period and activity.
Scalisi (US 20110295749 A1) discloses methods and systems of facilitating a transfer of donation money from individuals to charitable organizations. The transfer of money occurs through a first transfer of money from at least one mobile phone carrier to a facilitating organization and through a second transfer of money from the facilitating organization to the charitable organization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474. The examiner can normally be reached Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL R KLOBERG/Examiner, Art Unit 3698

/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698